Exhibit 10.1

 

SECONDMENT AGREEMENT

 

THIS SECONDMENT AGREEMENT (the “Agreement”) is dated as of July 21, 2009, by and
between MRV Communications (Networks), Ltd., a company organized under the laws
of Israel, with its principal place of business at Hacarmel Street, Area 6,
Yokneam, Israel  20692 (“Employer”), MRV Communications, Inc., a company
organized under the laws of the State of Delaware, United States, with its
principal place of business at 20415 Nordhoff Street, Chatsworth, CA  91311,
(the “Company”), and Guy Avidan (“Avidan”).

 

WHEREAS, the Employer has agreed to make available to the Company the services
of its employee, Avidan, who will perform the duties of Co-President of the
Company and President of its Network Equipment business for a period of time
(“Secondment Period”), pursuant to the terms of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, it is agreed as follows:

 


TERMS OF SECONDMENT

 

1.             Employee Status.  During the Secondment Period, Avidan shall at
all times remain an employee of the Employer and shall not at any time become an
employee of the Company.  If Avidan resigns or is terminated from the Employer,
the Employer shall promptly give the Company written notice of the date such
resignation or termination is, or will be, effective.

 

2.             Direction by the Company.  During the Secondment Period, Avidan
shall work under the exclusive direction, control and supervision of the Chief
Executive Officer or Board of Directors (the “Board”) of the Company, as
determined by the Board.  The Company shall accept full and exclusive
responsibility for the actions of Avidan in his service to the Company during
the Secondment Period.

 

3.             Payment and Reimbursement of Employee Costs.  During the
Secondment Period, Employer shall be responsible for the payment of salary,
incentives, health and pension benefits and any other compensation or benefits
payable to Avidan including Avidan’s manager insurance policy as an employee of
the Employer (“Employee Costs”).  Avidan will not at any time during the
Secondment Period receive or be eligible for benefits under any benefit plan or
program of the Company.  Notwithstanding the foregoing, the Company shall
reimburse the Employer for Employee Costs as provided in Section 4, below. 
Company shall pay Avidan through its payroll system any additional salary or
bonus compensation determined by the Compensation Committee of the Board in
excess of the amounts paid by the Employer.

 

4.             Reimbursement by the Company of Employee Costs.  During the
Secondment Period, Employer shall charge to Company, on a monthly basis, an
amount equal to 100% of the Employee Costs incurred by the Employer as
reimbursement for services to be performed for Company during the Secondment
Period.  The Company shall pay (via intercompany accounts) the Employer this
amount, subject to the submission by the Employer of the relevant invoice
indicating the amount payable.  Submission of the invoice should be within a
reasonable time after the end of the month in which the Employee Costs are
incurred, and shall be paid by the Company within 30 days of receipt.

 

5.             Compliance with Laws.  The Company shall comply with any and all
labor and employment laws applicable to the working conditions of Avidan in the
United States.

 

6.             Severance.  The Company shall have no obligation to pay a
severance or retirement payment to Avidan at the time of the termination of the
secondment.

 

7.             Indemnification.  During the Secondment Period, the Company will
indemnify and hold Employer harmless from and against any and all liabilities
that may arise as a result of Avidan’s acts or omissions in the course and scope
of his performing services for the benefit of the Company.

 

--------------------------------------------------------------------------------


 


PERIOD AND TERMINATION OF SECONDMENT


 

8.             Secondment Period.  The Secondment Period commenced on July 15,
2007, and shall continue in effect until this Agreement is terminated upon the
written agreement of the parties or the termination of Avidan’s employment with
Employer.

 

9.             Notice of Termination.  This Agreement may be terminated by any
party upon the giving of 30 days’ written notice.

 


MISCELLANEOUS


 

10.           Governing Law.  This Agreement shall be governed by, construed,
interpreted and applied in all respects in accordance with the laws of the State
of California, United States, without reference or regard to conflict of law or
choice of law rules or principles.

 

11.           Assignment.  No party may assign any of its rights or delegate any
of its obligations under this Agreement, or assign or create any security
interest with respect to this Agreement or its rights or obligations hereunder,
expect with the prior written consent of the other parties.

 

12.           Notice.  All notices required or permitted by this Agreement to be
given to any party shall be in writing, at the address indicted below the
party’s signature line.

 

13.           Entire Agreement/Amendment.  This Agreement constitutes the entire
understanding between the parties hereto and supersedes any prior
understandings, written or oral, respecting Avidan’s employment and the subject
matter hereof.  This Agreement shall not be amended, waived, released or
discharged except by a writing signed by an officer or authorized representative
or each of the parties.

 

14.           Binding Effect.  Subject to the above restrictions on assignment,
this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assignees of the parties.

 

15.           Further Assurances.  The parties shall execute and deliver such
further instruments and perform such further acts as may reasonably be required
to carry out the intent and purposes of this Agreement.

 

16.           Severability.  If any provision herein is held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not effect any other provision of this Agreement, but this Agreement shall
be construed as if it never contained such provision.

 

17.           Counterparts.  This Agreement may be signed in counterparts,
including facsimile and scanned email transmissions, each of which shall be an
original for all purposes, but all of which taken together shall constitute only
one Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

MRV Communications (Networks), Ltd.

 

MRV Communications, Inc.

 

 

 

 

 

 

By:

/s/ Chen Genossar

 

By:

/s/ Noam Lotan

 

 

 

 

Noam Lotan

Its:

General Manager

 

 

Chief Executive Officer

 

 

 

 

 

Address:

Hacarmel Street, Area 6

 

Address:

20415 Nordhoff Street

 

Yokneam, Israel 20692

 

 

Chatsworth, CA 91311

 

 

 

 

 

Guy Avidan

 

 

 

 

 

 

 

 

/s/ Guy Avidan

 

 

 

 

 

 

Address:

Hacarmel Street, Area 6

 

 

 

Yokneam, Israel 20692

 

 

 

2

--------------------------------------------------------------------------------